Citation Nr: 0033990	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-12 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 20, 
1997, for the award of a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO).

Review of the record reveals that the veteran filed an 
informal claim for individual unemployability in an August 
1990.  He thereafter submitted a VA Form 21-8940, Application 
for Increased Compensation Based on Individual 
Unemployability, in November 1990.

The San Juan VARO denied entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities in a February 1992 rating decision.  The veteran 
timely completed an appeal with respect to this claim.

By rating decision issued in May 1998, following additional 
evidentiary development, the RO granted entitlement to a 
total rating from October 20, 1997.  This determination was a 
complete grant of the benefit previously sought on appeal.  
However, the veteran thereafter timely completed an appeal 
with respect to the logically "down-stream" issue of the 
effective date assigned.  Cf. Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) and Barrera v. Gober, 122 F.3d 1030, 
1032 (Fed. Cir. 1997).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (hereinafter "the CAVC") in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Review of the record reveals that the veteran underwent 
private psychiatric evaluations, requested by the Social 
Security Administration (SSA), in April 1993 and February 
1995.  Although the veteran indicated that he was in receipt 
of benefits from the SSA during the course of an October 1997 
VA mental disorders examination, there has been no attempt to 
secure a complete copy of records developed by that Agency.

In this regard, the Board notes that the requirement to 
assist the veteran in obtaining available records includes 
obtaining records relating to the SSA determination that a 
veteran is disabled.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. § 5103).  Additionally, 
the CAVC has stated that, although the SSA's decision 
regarding the appellant's unemployability is not controlling 
for VA determinations, it is pertinent.  Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  Under 38 U.S.C.A. § 5106 
(West 1991), the SSA, as well as any other Federal department 
or agency, shall provide such information to the Secretary as 
the Secretary may request for purposes of determining 
eligibility for or the amount of said benefits or verify 
other information with respect thereto.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Court has also held 
that SSA's administrative law judge's decision is evidence 
which cannot be ignored and to the extent its conclusions are 
not accepted, reasons and bases should be given therefor.  
Collier, supra.  Therefore, the Board has a duty to obtain 
the SSA records as they are pertinent in accurately rating 
the veteran's disability in light of his entire medical 
history, regardless of the extent of medical evidence 
currently in the veteran's claims file.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the SSA to 
furnish copies of the medical records 
relied upon in making the determination 
as to the veteran's entitlement to 
disability benefits.  The Administrative 
Law Judge's decision, if any, should also 
be provided.  Efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO must then review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  Following completion of the above 
actions, the RO should re-adjudicate the 
veteran's earlier effective date claim.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





